In an action, inter alia, for a judgment directing the cancellation of certain student loans, the plaintiff appeals from an order of the Supreme Court, Kings County (Held, J.), dated September 26, 2005, which denied his application, in effect, to vacate two decisions of the same court, dated August 2, 2005 and August 24, 2005, respectively.
Ordered that the appeal is dismissed, without costs or disbursements.
No appeal lies from an order denying an application to vacate a decision (see Chapin v Chapin, 295 AD2d 389 [2002]; Matter of Colonial Penn Ins. Co. v Culley, 144 AD2d 363 [1988]; see also Cogen v Robin Klinger Children’s Entertainment, 17 AD3d 619 [2005]). Miller, J.E, Spolzino, Ritter and Lifson, JJ., concur.